Citation Nr: 1629946	
Decision Date: 07/27/16    Archive Date: 08/04/16

DOCKET NO.  12-05 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to restoration of a 50 percent rating for bilateral hearing loss, reduced to 0 percent, effective June 1, 2011.

2.  Entitlement to a disability rating in excess of 0 percent for bilateral hearing loss.  


REPRESENTATION

Appellant represented by: The American Legion 


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The appellant is a veteran (the Veteran) who had active duty service from July 1973 to December 1993.

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2011 rating decision of the RO in Winston-Salem, North Carolina.

The Board has considered whether the rating claim includes a claim for a total disability rating based on unemployability due to service-connected disability (TDIU) in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009) (where there is evidence of unemployability raised by the record during a rating appeal period, the TDIU is an element of an initial rating or increased rating).  However, the Veteran is in receipt of a 100 percent rating for a service-connected mental disorder since February 27, 2012, and he has not asserted that his hearing loss disability rendered him unemployable prior to that date.  


FINDINGS OF FACT

1.  In a December 2009 rating decision, the RO assigned a 50 percent rating for bilateral hearing loss, effective October 13, 2009.

2.  In a March 2011 rating decision, the RO reduced the rating for bilateral hearing loss from 50 percent to 0 percent, effective June 1, 2011, which resulted in a reduction of the combined rating.

3.  At the time of the reduction, there had been a sustained improvement in the Veteran's symptomatology over what had previously been determined, as well as in the Veteran's ability to function under the ordinary conditions of life and work.  




CONCLUSIONS OF LAW

1.  The criteria for restoration of a 50 percent disability rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.951, 4.85 (Diagnostic Code 6100), 4.86 (2015).

2.  The criteria for a disability rating higher than 0 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.85 (Diagnostic Code 6100), 4.86 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability Ratings-Law and Regulations

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  

Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where a veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenman v. Principi, 3 Vet. App. 345 (1992).  

The rating schedule establishes 11 auditory hearing acuity levels based on average puretone thresholds and speech discrimination.  See 38 C.F.R. §§ 4.85.

Provisions for evaluating exceptional patterns of hearing impairment are as follows: When the pure tone threshold at each of the four specified frequencies (1,000, 2,000, 3,000 and 4,000 hertz) is 55 decibels or more, the rating specialist will determine the Roman Numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.

When the pure tone threshold is 30 decibels or less at 1,000 hertz, and 70 decibels or more at 2,000 hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86 (2015).



Rating Restoration

Historically, service connection was granted for bilateral hearing loss in an August 1994 rating decision with an initial rating of 0 percent assigned effective January 1, 1994.  In a December 2009 rating decision, the rating was increased to 50 percent, effective October 13, 2009.  The rating was reduced to 0 percent in a March 2011 rating decision, effective June 1, 2011.  

Prior to reducing a disability rating, VA is required to comply with several regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13 (2015); see Brown v. Brown, 5 Vet. App. 413, 420 (1993).  

If a reduction in a service-connected disability rating is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, the RO must issue a rating proposing the reduction and setting forth all material facts and reasons.  38 C.F.R. § 3.105(e).  A period of 60 days is allowed for response.  Id.  Furthermore, the effective date of the reduction will be the last day of the month in which a 60 day period from the date of notice to the beneficiary of the final rating action expires.  38 C.F.R. § 3.105(e), (i).

In this case, by application of the combined ratings table, the reduction from 50 percent to 0 percent of the rating for bilateral hearing loss did result in a reduction of compensation payments from a combined 60 percent to a combined 10 percent.  Accordingly, the provisions of 38 C.F.R. § 3.105(e) are for application.  

The RO accomplished the proposed reduction by rating decision dated in December 2010, at which time the Veteran was informed of the reason for the reduction and of his right to a hearing.  The Veteran requested a hearing and a pre-determination was provided in February 2011.  The RO properly complied with the response period and effective date provisions.  Accordingly, there was no deficiency in the RO's compliance with 38 C.F.R. § 3.105(e).  

VA rating reductions must be based upon review of the entire history of the disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Thus, in any rating reduction case, not only must it be determined that an improvement in a disability has actually occurred but also that the improvement reflects an improvement in the ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. 342, 350 (2000).

When a disability has not become stable and is likely to improve, and the disability rating has not continued at the same level for at least five years, a reexamination disclosing improvement in that disability will warrant a reduction in its rating.  38 C.F.R. § 3.344(c).  The duration of the disability rating at issue is measured by the effective date assigned for that rating until the effective date of the actual reduction.  Brown, 5 Vet. App. at 418 (1993).

At the time of the reduction from 50 percent to 0 percent, the 50 percent rating had not yet been in effect for five years.  Therefore, a reexamination disclosing improvement in the disability is sufficient to warrant a reduction in its rating.  

Here, the decision to increase the rating for hearing loss to 50 percent was based primarily on the result of a November 2009 VA examination.  The decision to reduce the rating was based primarily on the results of a November 2010 VA examination.  

The November 2009 VA examination reveals pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
55
55
75
75
65
LEFT
50
70
75
80
69

Speech recognition ability was measured at 44 percent in the right ear and 56 percent in the left ear.

Applying these values to Table VI results in level VIII in the right ear and level VIII in the left ear.  As each of the four frequencies is 55 decibels or more, use of Table VIA is appropriate but results in a lower level V in each ear.  Application of the higher values to Table VII at 38 C.F.R. § 4.85 produces a 50 percent rating.  

The Veteran filed a claim in July 2010 asserting that his hearing had worsened.  A VA examination was ordered.  The Veteran described his hearing impairment in function terms to the November 2010 examiner as: "cannot hear in both ears" and "can'[t] hear things around me, difficult communicating with others."  The examination revealed puretone thresholds as follows: 




HERTZ



1000
2000
3000
4000
AVG
RIGHT
25
50
65
85
56
LEFT
25
45
55
65
48

Speech recognition ability was measured at 100 percent in each ear.

Applying these values to Table VI results in level I in each ear.  Application of these values to Table VII at 38 C.F.R. § 4.85 produces a 0 percent rating.  

The November 2010 examiner also conducted tympanometry testing and determined the status of each middle ear as "Type A," with normal physical volume.  The acoustic reflex results for each ear were normal to absent and these results were found to be consistent with the tympanometry and audiometric test results.  The examiner assessed moderately-severe sensorineural hearing loss in the right ear and moderate sensorineural hearing loss in the left ear.  The effect of the condition on the Veteran's usual occupation was described as "none."  The effect on daily activities was described as a difficulty understanding others.  

Based on the results of the November 2010 examination, the RO proposed the rating reduction that is at issue here.  Shortly thereafter, the Veteran submitted the results of audiometric testing conducted at Wilmington Ear, Nose, and Throat, on January 18, 2011, which revealed puretone thresholds as follows: 




HERTZ



1000
2000
3000
4000
AVG
RIGHT
45
55
75
80
64
LEFT
35
50
60
70
54

Applying these values to Table VIA results in level V in the right ear and level III in the left ear.  Application of these values to Table VII at 38 C.F.R. § 4.85 produces a 10 percent rating.  

At a February 2011 RO hearing, the Veteran testified that his hearing had gotten worse and that he has to turn up the television to hear, and that he has his hearing aids turned all the way up.  

The report of VA examination in March 2011 reveals the Veteran's complaint that he has difficulty understanding conversational speech in certain environments.  Puretone thresholds were recorded as follows: 




HERTZ



1000
2000
3000
4000
AVG
RIGHT
100
100
105
105
103
LEFT
105
105
105
105
105

Tympanometry testing revealed normal compliance and middle ear pressure (Type A) in both ears.  The acoustic reflex results for the right ear revealed contralateral reflexes at 1000 and 2000 Hertz only.  Ipsilateral reflexes were present at 1000 Hertz only.  The acoustic reflex results on the right were found not to be consistent with tympanometry and audiometric test results.  The presence of some measurable contralateral and ipsilateral reflexes was inconsistent with the pure tone thresholds given by the Veteran.  

The acoustic reflex results for the left ear revealed contralateral reflexes absent at all frequencies.  Ipsilateral reflexes were present at all frequencies, except 4000 Hertz.  The acoustic reflex results on the left were found not to be consistent with tympanometry and audiometric test results.  The presence of some measurable ipsilateral reflexes was inconsistent with the pure tone thresholds given by the Veteran.  

The examiner assessed a profound sensorineural hearing loss but noted that the test results were inconsistent in that the Veteran was able to hear and understand what the examiner was saying during the interview and review of his history, even without his hearing aids, and without looking at the examiner's face/mouth (no lipreading), yet the test results suggested bilateral profound hearing loss with no measurable speech recognition.  Also the presence of contralateral and ipsilateral reflexes at some frequencies in the right ear and ipsilateral reflexes at some frequencies in the left ear would also suggest that the Veteran's hearing acuity is at least as likely as not better than the thresholds recorded.  Also, the Veteran was able to hear and understand the examiner's voice for directions for testing at 80 dB yet was not able to hear any pure tone or speech at levels close to that presentation level.  It was the examiner's opinion that these pure tone and speech findings were not actually the threshold levels or speech recognition ability of the Veteran.  

The Board notes that the tests necessary for establishing ratings for hearing impairment are inherently reliant on cooperation and accurate responses from claimants.  These responses enable the examiner to determine whether pure tones emitted at the specified frequencies have been heard and whether words spoken in speech recognition testing have been recognized.  Thus, the opinion of the March 2011 examiner that the Veteran's subjective responses to these tests were inconsistent with more objective test results and with the observations of the examiner is a significant finding which undermines the credibility of the audiometric and speech recognition test results.  

Also significant in light of the examiner's findings regarding the inconsistency between the Veteran's poor test results and his demonstrated ability to hear during conversations with the examiner are similar findings in the clinical record.  While many outpatient treatment notes acknowledge the Veteran's hearing impairment, a January 5, 2011, Nursing Admission Note includes a comprehensive evaluation which resulted in a finding of no hearing impairment and no language barriers.  

A May 22, 2012, Audiology Consultation notes the Veteran's word recognition scores were "good" bilaterally.  A May 21, 2013, Surgical Admission Note includes a complete review of systems and includes normal findings for the ears and hearing.  Articulation and speech were found to be clear and coherent.  A May 24, 2013, Discharge Summary again indicates that hearing was normal, speech was also within normal limits, and the Veteran was able to follow multi-step commands.  (Virtual VA record 09/11/2013).  

These contemporaneous clinical records provide further support for the findings of the March 2011 examiner.  It would appear that the Veteran's level of hearing impairment during testing differs substantially from his ability to hear and communicate outside the testing environment.  

The Board finds that the March 2011 examiner's assessment of the inconsistencies between the Veteran's responses on audiometric testing and objective clinical measures is probative and persuasive evidence which impacts the interpretation of all audiometric and speech recognition test results, in other words, test results which are dependent on accurate responses from the Veteran.  The finding of an improvement in the Veteran's hearing loss disability by the RO is, in essence, a finding that the level of impairment at the time the 50 percent rating was granted, in particular the speech recognition scores, was in error, and was based on reliance upon inaccurate information provided by the Veteran.  

While the March 2011 examiner only addressed the audiometric and speech recognition findings recorded on that date, the Board finds that the examiner's assessment of the inconsistencies between the subjective responses during audiometric and speech recognition testing, i.e. whether pure tones were heard, and whether spoken words were recognized, and the results of objective tympanogram testing and the objective observations of the examiner, applies equally to other similar examination results, such as the January 2011 examination reports, which at least nominally indicate a 10 percent rating.  In essence, the March 2011 and January 2011 test results are not credible evidence of compensable hearing impairment.  

The Board acknowledges the Veteran's assertions that, in March 2011, he was using his hearing aids at all times other than when in the testing booth, and that this explains why he heard the examiner's instructions, but performed poorly on testing.  The Board observes that this explanation does not address the objective testing which was performed in March 2011, and which is described in the March 2011 examination report, the results of which were found to be inconsistent with the audiometric and speech recognition results.  

In sum, the Board finds that, at the time of the rating reduction, there had been an improvement in the service-connected bilateral hearing loss over what had previously been determined at the time of the December 2009 rating decision.  The Board also finds that the improvement actually reflects an improvement in the ability to function under the ordinary conditions of life and work.  Faust, 13 Vet. App. at 350.  Accordingly, the Board concludes that the rating reduction is supported by a preponderance of the evidence and that restoration of the 50 percent rating is not warranted.  

Increased Rating

As noted above, the rating reduction issue on appeal arose from a claim for an increased rating.  Accordingly, the Board has considered whether, notwithstanding the finding that the decision in March 2011 to reduce the rating from 50 percent to 0 percent was proper, and that restoration of the 50 percent rating is not warranted, a rating in excess of 0 percent is warranted.  

While the Board acknowledges that test results in January 2011 and March 2011 include audiometric findings indicating a compensable rating, those results, occurring only two months apart, are markedly inconsistent with one another; and, for the reasons discussed above, the Board finds that these audiometric results are not credible evidence and cannot be relied upon as they are inconsistent with concurrent objective findings as discussed in detail by the March 2011 examiner.  In sum, there is no credible evidence which substantiates entitlement to a compensable disability rating for bilateral hearing loss.  

The Board has considered whether any level of Special Monthly Compensation is warranted in this case.  See 38 U.S.C.A. §§ 1114; 38 C.F.R. §§ 3.350, 3.352.  However, in light of the noncompensable rating assigned during the period on appeal, the criteria for Special Monthly Compensation are not met.  

It is the Veteran's responsibility to present and support a claim for benefits.  See 38 C.F.R. § 5107(a) (West 2002).  Here, despite assistance from VA in substantiating his claim, the Veteran has not done so.  The duty to assist is not always a one-way street, nor is it a blind alley.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Here, the Board finds that a preponderance of the evidence is against any manifestation of hearing loss during the period on appeal that would substantiate a compensable disability rating.  The Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

Extraschedular Consideration

The Board has considered whether an extraschedular evaluation is warranted for the issues on appeal.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

The Board finds that the first Thun element is not satisfied here.  The Veteran's symptoms associated with hearing loss are fully contemplated by the rating schedule.  The Board has considered the holding in Martinak v. Nicholson, 21 Vet. App. 447 (2007).  In that decision, the United States Court of Appeals for Veterans' Claims (Veterans Court) noted that, unlike the rating schedule for hearing loss, the extraschedular provisions did not rely exclusively on objective test results to determine whether referral for an extraschedular rating was warranted.  The Veterans Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak, 21 Vet. App. at 455.  

Here, record includes the kind of functional effects contemplated by the Veterans Court in Martinak.  As set out above, the November 2010 examiner noted the Veteran's report that he cannot hear in both ears, cannot hear things around him, and has difficulty communicating with others.  The March 2011 examiner noted the Veteran's complaint that he has difficulty understanding conversational speech in certain environments.  These symptoms and their effects are contemplated by the rating schedule which establishes ratings based on the level of hearing acuity and the ability to understand speech.  In short, there is nothing exceptional or unusual about the Veteran's disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.  

In this regard and consistent with the reasoning presented above, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. Aug. 6, 2014).  In so finding, the Board notes that the Veteran has not identified or asserted that the collective and combined effect of all of the Veteran's service connected disabilities have rendered the rating schedule for hearing impairment inadequate.  

Duties to Notify and Assist

VA's duty to notify was satisfied by a letter in August 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The RO has obtained pertinent medical records including the service treatment records, VA outpatient treatment reports, and private treatment reports identified by the Veteran.  The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of this claim that has not been obtained.  

The RO has also obtained a thorough medical examination regarding the claim, as well as a medical opinion.  The Board has addressed the Veteran's assertions which argue against the conclusions of the March 2011 examiner.  The Veteran has made no other allegations as to the inadequacy of the opinion.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  



ORDER

Restoration of a 50 percent disability rating for bilateral hearing loss is denied. 

A disability rating in excess of 0 percent for bilateral hearing loss is denied.  



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


